Title: John H. J. Browere to James Madison, 29 April 1833
From: Browere, John H. J.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New York
                                
                                29 April 1833
                            
                        
                        Six years have elapsed since my visit to you at Montpellier. The <urbanity> attentions and Kindly feelings
                            expressed towards me, will be forgotten but in death. The treatment I received was in accordance with your universally
                            acknowledged characteristics, and therefore must be placed to the account of your native principles of philanthropy. The
                            motives inducing my visit to Montpellier—Monticello, you well remember was to procure your and Mr Jeffersons portrait
                            Busts, how successful were my efforts you have both acknowledged; suffice it to say, ’No one as yet have denied the
                            fidelity of the likenesses. Our venerable chief Magistrate the President Elect (Andrew Jackson), has also by letter
                            acceded to my request to make his Bust to be placed with yours and other Benefactors of our country in a national Gallery.
                            I regret to say that as yet, no Law has been passed to protect modelling & sculpture, and therefore I have been
                            hindered from completing the Gallery, as contemplated, fearful of having the collection < >. If, agreeable I should be
                            proud to pay my respects to you in propria persona, accompanied by my eldest daughter, also an
                            artist, immediately after the completion of the Presidents Bust—which I anticipate will be about the middle of may next. My
                            daughter has long been desirous of visiting those at Montpellier so highly prized by her father and particularly her
                            hearing the name of her youngest sister Dolly Madison Browere. A few lines from Mr &
                            Mrs Madison—will be highly prized and duly appreciated With sentiments of profound respect—Yours truly in kindly feeling,
                        
                            
                                John H. J. Browere
                            
                        Sculptor No 78 Christopher St New York
                    P S. Mrs Browere tenders her respects and prayers for a continuance of health & prosperity—                        
                            
                            Eliza C. M. Browere
                        